Appeal from a *705judgment of the County Court of Chemung County (Castellino, J.), rendered October 9, 1992, convicting defendant upon his plea of guilty of the crime of criminal sale of a controlled substance in the third degree.
Contrary to defendant’s claim, we do not find the prison sentence imposed of 2 to 6 years to be harsh or excessive. The sentence was well within the statutory guidelines and defendant’s criminal record includes a similar previous conviction. Under the circumstances, we find no reason to disturb the sentence imposed by County Court.
Weiss, P. J., Mikoll, Mercure, Cardona and Mahoney, JJ., concur. Ordered that the judgment is affirmed.